Citation Nr: 0617323	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from November 1969 to November 
1971.  This appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied an increased evaluation for 
bilateral hearing loss.


FINDING OF FACT

The veteran currently has Level I hearing in the right ear 
and Level I hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of zero 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  In 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 199-
20 (2004), the Court specifically held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence  in his possession that pertains to the 
claim.  Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a letter to the veteran dated December 2002, the RO 
provided notice of what type of information and evidence was 
needed to substantiate his claim for an increased evaluation 
for hearing loss, but not with notice of what type of 
information and evidence was needed to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. at 394.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

In the December 2002 letter,  RO notified the veteran what 
evidence VA would obtain on his behalf and what evidence VA 
would assist the veteran in obtaining.  The RO asked the 
veteran to identify any private physicians who treated him 
and to provide consent to release any pertinent medical 
records.  The RO also requested that the veteran submit any 
other evidence he would like to have considered.  The letter 
was sent to the veteran prior to the initial unfavorable 
rating decision in January 2003.  The Board finds that the RO 
has satisfied the requirements of the duty to notify under 
the VCAA.  



B.	Duty to Assist

The RO arranged a VA audiological examination for the 
veteran.  The RO requested a current release from the veteran 
for release of his medical records.  The evidence includes 
private and VA examination records.  The veteran has not 
identified any outstanding records that are pertinent to the 
evaluation of his claim or disputed the adequacy of the VA 
examination.  As such, the Board finds that the requirements 
of the duty to assist have been satisfied.

II.  Analysis of Claim

The veteran seeks an increased evaluation for bilateral 
hearing loss.  The veteran claims that his hearing has 
deteriorated.  A zero percent rating has been in effect since 
February 1972. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005). 

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for evaluation of hearing impairment are set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  These ratings 
are reached by assigning a numeric  designation of hearing 
loss for each ear.  The numeric designation is determined by 
comparing the average puretone threshold score at the 
frequencies of 1000, 2000, 3000 and 4000 Hertz to the speech 
discrimination score for each ear.   See 38 C.F.R. § 4.85 
(h), Table VI.  The numeric designations for both ears are 
then combined to determine the total percentage of hearing 
impairment, according to 38 C.F.R. § 4.85 (h), Table VII.  

The veteran had a VA audiological examination in December 
2002.  Puretone thresholds obtained, in decibels, were as 
follows:


500
1000
2000
3000
4000
RIGHT
15
15
20
45
65
LEFT
20
15
15
45
65

The average puretone threshold for the frequencies of 1000, 
2000, 3000 and 4000 Hertz was 36.25 in the right ear and 35 
in the left ear.  Speech recognition scores obtained during 
the VA examination were  96 percent in the right ear and 94 
percent in the left ear.  According to Table VI, the numeric 
designation for these puretone threshold averages and speech 
discrimination scores is I for the right ear and I for the 
left ear.  Table VII assigns a zero percent evaluation when 
both ears have a numeric designation of I.  

The veteran has also submitted records from an audiological 
evaluation conducted by a private tinnitus clinic in November 
2002.  According to those records, the veteran had 80 percent 
speech discrimination in the right ear and 72 percent in the 
left ear.  The examination records do not specify in which 
manner the veteran's speech discrimination was tested.  As 
the veteran was tested according to the requirements of 38 
U.S.C. § 3.385 in a VA examination one month after the 
results were obtained, the Board considers those results more 
probative of the veteran's hearing disability.   

Other evidence includes lay statements from the veteran's 
acquaintances and family members.  While these individuals 
have described their observations of the veteran's hearing 
loss, their opinions are not sufficient for rating purposes.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board concludes that the criteria for an evaluation in 
excess of zero percent have not been met.  In reaching this 
determination, the Board considered the history of the 
disability as well as the current clinical manifestations of 
this disability and the effect this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  In addition, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As there 
is not an approximate balance of positive and negative 
evidence in this case, reasonable doubt could not be resolved 
in the veteran's favor.  Rather, as a preponderance of the 
evidence is against the claim, the claim must be denied.   


ORDER

An evaluation in excess of zero percent for bilateral hearing 
loss is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


